Citation Nr: 1722438	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-10 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 15, 2005, for service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1951 to August 1954 and from September 1954 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since been transferred to the Montgomery, Alabama RO.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

The Veteran is service connected for coronary artery disease (CAD).  CAD is listed among the disabilities for which service connection is presumed among veterans that served in the Republic of Vietnam.  38 C.F.R. §§ 3.307, 3.309.  The effective date of service connection for CAD, if received between May 3, 1989, and the date at which CAD (as an ischemic heart disease) was recognized as a presumptive disease, is the date of the claim or the date the disability arose, whichever is later. See 38 C.F.R. § 3.816(c)(2); see also VA training letter 10-04.  His effective date for CAD is from September 2005.  This is the date of receipt of his service connection claim, during which time VA received notice of his CAD diagnosis.  As his claim was received after his diagnosis, the date of receipt of the claim was established as the effective date.

The evidence shows a that he was diagnosed with atrial fibrillation and hypertension with left ventricle hypertrophy as of the 1990's, which was shown both prior to and during the development of a December 1996 claim.  This claim was the last benefits claim pending prior to his September 2005 claim.  He argues that these diagnoses are ischemic heart disease, and that his effective date should be from December 1996.  Id.  There is no medical opinion that addresses this medical argument, and the Board is not qualified to address it without one.  Therefore, an opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran if he received VA treatment prior to December 1997, and if so, make arrangements to obtain records of treatment.

2.  After receipt of any records, forward the Veteran's claims file to an appropriate examiner for an opinion on whether atrial fibrillation and hypertension with left ventricle hypertrophy qualify as "ischemic heart disease" for the purposes of the VA presumption.  Please explain why or why not.

If not, the examiner is asked to review the medical evidence that was available to VA at the time of the December 1997 rating decision (that is, the private medical records received prior to December 1997, and any VA treatment records dated in December 1997 and earlier).  Do the records show medical evidence containing a diagnosis of an ischemic heart disease?  If so, provide the date and diagnosis.

All opinions shall be supported with explanation citing to evidence in the record or medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


